Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 1 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 2 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 3 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 4 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 5 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 6 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 7 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 8 of 9
Case 20-12634   Doc 33   Filed 10/20/20 Entered 10/20/20 09:08:46   Desc Main
                           Document     Page 9 of 9
